   Case: 1:19-cv-05849 Document #: 60 Filed: 02/23/21 Page 1 of 8 PageID #:328



                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION


Tiki Taylor,                             )
                                         )
             Plaintiff,                  )
                                         )
                                         )
                                         )
      v.                                 ) No. 19-cv-5849
                                         )
                                         )
Northwestern Memorial Hospital           )
and Northwestern Memorial                )
Healthcare,                              )
                                         )
             Defendants.

                      Memorandum Opinion and Order

     Plaintiff Tiki Taylor brings the instant action against her

former employer Northwestern Memorial Hospital (“NMH”) and its

parent Northwestern Memorial Healthcare (“NMHC”) seeking damages

for employment discrimination under Title VII of the Civil Rights

Act of 1964, 42 U.S.C. § 2000e et seq.          Defendants move for summary

judgment on the grounds that Plaintiff’s Title VII claim is time

barred.      For the reasons that follow, Defendants’ motion for

summary judgment [33] is granted.

     Title    VII   generally     requires     plaintiffs     complaining        of

employment discrimination to file a charge of discrimination with

the Equal Employment Opportunity Commission (“EEOC”) before they

file suit.     See 42 U.S.C. § 2000e-5(e)(1), (f)(1).               “This rule

serves the dual purpose of affording the EEOC and the employer an
      Case: 1:19-cv-05849 Document #: 60 Filed: 02/23/21 Page 2 of 8 PageID #:329



opportunity         to    settle        the       dispute       through      conference,

conciliation, and persuasion,” and giving the employer notice of

the charges against it.            Cheek v. W. & S. Life Ins. Co., 31 F.3d

497, 500 (7th Cir. 1994). The EEOC then gives the plaintiff notice

of her right to sue, at which point the plaintiff has 90 days to

file her lawsuit.         42 U.S.C. § 2000e-5(f)(1); see also Bobbitt v.

Freeman Cos., 268 F.3d 535, 538 (7th Cir. 2001). Ms. Taylor claims

that she filed the instant action less than 90 days after she

received      actual     notice    of    her      right   to    sue,   but   Defendants

disagree.       A brief discussion of Ms. Taylor’s filings with the

EEOC is thus warranted.

        Ms. Taylor visited an EEOC office and filed a charge of

discrimination, No. 440-2017-04748, on July 26, 2017.                           She was

unrepresented by an attorney at the time.                      The charge specifies:

        I began my employment with [NMH] on or about August 15,

        2016.       My   most     recent      position       was   Patient     Care

        Technician.       During my employment I was subjected to

        harassment. On or about June 19, 2017, I was discharged.

        I believe I was discriminated against because of my race,

        black, and in retaliation, in violation of title VII .

        . . .

ECF No. 35-1 at 17.          Ms. Taylor provided her street address, and

she     digitally      signed     the   charge       under      penalty   of   perjury.

Approximately one month later, on July 27, 2017, the EEOC mailed

                                              2
   Case: 1:19-cv-05849 Document #: 60 Filed: 02/23/21 Page 3 of 8 PageID #:330



a notice of rights to Ms. Taylor at the address she provided.                     ECF

No. 35-1 at 20.       Ms. Taylor contends she did not receive it at

that time.

     On January 19, 2018, Ms. Taylor went back to the EEOC “to

ascertain the status of [her] charge of discrimination.”                     ECF No.

53-1 ¶ 15.    During that visit, Ms. Taylor asserts that the EEOC’s

intake officer advised her that she could not find the previously

filed charge in the system, and that Ms. Taylor would need to file

another charge to proceed with her claim.             Id. ¶ 16–17.       Ms. Taylor

did so, providing the same mailing address as before.                       The new

charge, No. 440-2018-01069, provided:

     I began my employment with Respondent on or about July

     16, 2016.     My most recent position was Certified Nursing

     Assistant (“CNA”).        During my employment, I complained

     to     Respondent.       Subsequently,       I    was       accused     of

     incorrectly performing my job duties and discharged

     while non-Black employees accused of similar infractions

     have    not   been   discharged.       I   believe      I    have     been

     discriminated against because of my race, Black, and in

     retaliation, in violation of Title VII . . . .

ECF No. 35-1 at 22.         The parties agree that the second charge

included a few errors: it was filed against Northwestern Medical

Group (“NMG”) instead of Ms. Taylor’s employer NMH, and further

provided that Ms. Taylor was a CNA instead of a Patient Care

                                       3
   Case: 1:19-cv-05849 Document #: 60 Filed: 02/23/21 Page 4 of 8 PageID #:331



Technician.     Nonetheless, Ms. Taylor again digitally signed the

charge under penalty of perjury.

     The EEOC issued a second notice of right to sue on April 22,

2019. This time, the notice was sent to Ms. Taylor’s new attorney,

Ryan Stephan, who had sent a letter of representation to the EEOC

after Ms. Taylor filed the second charge.             Mr. Stephen claims he

did not receive the notice until August 6, 2019, when he requested

and received a digital copy from the EEOC.             The complaint in this

action was filed August 30, 2019.

     As a preliminary matter, I must consider which notice is

operative     for    purposes    of   the    90-day     limitations      period.

Defendants contend that Ms. Taylor was required to file her suit

within 90 days of receipt of the original 2017 notice, and she

cannot rely on the subsequent 2018 charge to meet the procedural

prerequisites of her claim.        I agree.    “[I]f [a] claimant fails to

file suit within the ninety-day window, the lapsed claims are not

revived by including them in a second EEOC charge and restarting

the process.”       King v. Ford Motor Co., 872 F.3d 833, 839 (7th Cir.

2017).   “To allow a plaintiff to re-allege an earlier EEOC charge

in a subsequent EEOC charge would render the 90–day time limit for

filing   lawsuits      ‘meaningless,’       because   it   would     allow       the

plaintiff to ‘evade [the filing requirement] simply by seeking

additional Notices of Right to Sue whenever [she] pleased.’”

Vitello v. Liturgy Training Publ’ns, 932 F. Supp. 1093, 1098 (N.D.

                                       4
   Case: 1:19-cv-05849 Document #: 60 Filed: 02/23/21 Page 5 of 8 PageID #:332



Ill. 1996) (citation omitted).         Accordingly, where a second-filed

charge is “a mere re-allegation of the first EEOC charge, i.e., .

. . reasonably related or similar enough to be within the scope of

the first charge,” the 90-day deadline established based on the

first charge remains applicable.            Blalock v. Bethesda Lutheran

Homes & Servs., Inc., No. 01 C 9188, 2002 WL 31833693, at *3 (N.D.

Ill. Dec. 16, 2002); see also, e.g., Giovanni v. Megabus USA, LLC,

No. 14 C 3195, 2015 WL 6449133, at *3-4 (N.D. Ill. Oct. 23, 2015)

(second EEOC charge did not resuscitate lapsed claim where it did

not allege “separate and distinct events” from those alleged in

first charge).

     That is the case here.           Both of the charges filed by Ms.

Taylor allege the same events: that Ms. Taylor was discriminated

against and ultimately discharged from NMH because of her race.

Both charges list the sole date of discrimination as the date of

her discharge:     June 19, 2017.      Indeed, Ms. Taylor admits that she

only filed the second charge because she thought the first charge

had not been recorded in the EEOC system.            ECF No. 53-1 ¶¶ 24-25.

Her aim, in other words, was not to complain of different or

intervening conduct on the part of Defendants, but to preserve the

claim she already had.        Because Ms. Taylor’s second charge was a

mere re-allegation of her first, the first charge controls for

purposes of the 90-day filing deadline.



                                       5
    Case: 1:19-cv-05849 Document #: 60 Filed: 02/23/21 Page 6 of 8 PageID #:333



      Ms. Taylor contends that the time for filing a lawsuit

stemming from the first charge has not lapsed because she did not

receive her notice of right to sue in 2017.               Where a claimant is

not herself at fault for failure to timely receive a notice, “the

statutory    90-day    filing      period    commences    when    the    plaintiff

receives actual notice of her right to sue,” the rationale being

that “a claimant should not lose the right to sue because of

‘events beyond his or her control which delay receipt of the EEOC’s

notice.’”     Bobbitt, 268 F.3d at 538 (citations omitted).

      Defendants argue that Ms. Taylor did in fact receive the

notice.     They point out that the notice of rights appears to have

been addressed correctly, and “[t]he law presumes timely delivery

of a properly addressed piece of mail.”             Bobbitt, 268 F.3d at 538.

They also note that the notice was timely received by the other

addressee, NMH.       ECF No. 35-1 at 5 ¶ 7.         In her sworn affidavit,

however,     Ms.   Taylor    contends       that   she   “never   received        any

communication from anyone at the EEOC as to the status of [her

2017] charge” in 2017.         ECF No. 53-1 ¶ 10.1        “[W]here receipt is

categorically      denied,    it    raises    a    triable   issue      of   fact.”

Gissendanner v. Gerber Grp., Inc., No. 01 C 5988, ECF No. 101 at


1 Defendants argue that I should ignore Ms. Taylor’s affidavit
because it is “self-serving.” But Defendants’ argument is squarely
foreclosed by Hill v. Tangherlini, 724 F.3d 965, 967 (7th Cir.
2013) (“[T]he term ‘selfserving’ must not be used to denigrate
perfectly admissible evidence through which a party tries to
present its side of the story at summary judgement.”).
                                        6
    Case: 1:19-cv-05849 Document #: 60 Filed: 02/23/21 Page 7 of 8 PageID #:334



2-3 (N.D. Ill. Sept. 21, 2005); see also Yehudah v. Chi. Park

Dist., No. 97 C 5282, 1999 WL 104717, at *3 (N.D. Ill. Feb. 23,

1999)    (suit   not   untimely    where    plaintiff     testified    he   never

received the EEOC notice and defendant failed to “produce[] any

evidence that the Notice was actually mailed or received” other

than date on notice’s face).           Accordingly, I decline to conclude

as a matter of law that Ms. Taylor received the EEOC notice in the

mail in 2017.

        Defendants also assert, however, that Ms. Taylor downloaded

the notice from the EEOC’s online portal on June 10, 2018, and

they submit in support an activity log obtained from the EEOC

showing that the document was downloaded by Ms. Taylor on that

date.2    See ECF No. 35 ¶¶ 13-14.           Ms. Taylor denies downloading

the document in her affidavit.          ECF No. 53-1 ¶ 30.       However where,

as here, delivery is shown through documentary evidence, courts




2 Ms. Taylor does not object to the admissibility of this document;
accordingly, I consider any such objection waived.       See Cent.
States, Se. & Sw. Areas Pension Fund v. Rodriguez, No. 18-cv-7226,
2021 WL 131419, at *1 (N.D. Ill. Jan. 14, 2021) (“[W]here a party
fails to make an objection [to the admissibility of evidence], the
objection is deemed waived for purposes of the motion for summary
judgment.”).    Nevertheless, I note that courts have admitted
similar public records where, as here, they are obtained through
Freedom of Information Act (“FOIA”) requests. ECF No. 35-1 at 49
¶ 5; see, e.g., Geraty v. Village of Antioch, No. 09 C 6992, 2015
WL 127917, at *7 (N.D. Ill. Jan. 8, 2015) (admitting personnel
roster maintained by the Office of the Illinois State Fire Marshal
that plaintiff obtained through FOIA under hearsay exception for
public records, Fed. R. Evid. 803(8), and as properly
authenticated, see Fed. R. Evid. 901(b)(7)).
                                        7
   Case: 1:19-cv-05849 Document #: 60 Filed: 02/23/21 Page 8 of 8 PageID #:335



have found a non-movant’s bare denial of receipt insufficient to

defeat summary judgment.         See Rozycki v. Sophos Inc., No. 10 C

8000, 2012 WL 1565341, at *2-3 (N.D. Ill. May 2, 2012) (granting

defendant’s motion for summary judgment despite plaintiff’s claim

he had never received the EEOC notice where Post Office tracking

system showed delivery of notice to plaintiff’s attorney); Powell

v. Ky. Fried Chicken, No. 09-4067, 2010 WL 1687826, at *4 (C.D.

Ill. Apr. 26, 2010) (suit untimely where USPS records showed

delivery ten days before plaintiff asserted in declarations she

received the notice); Mason v. United Food & Commercial Workers

Int’l Unions, No. 04 C 7148, 2006 WL 644028, at *3-4 (N.D. Ill.

Mar.    7,   2006)   (finding     claim    untimely     despite    plaintiff’s

assertion he never received EEOC notice where record established

Post Office made multiple attempts at delivery).               Accordingly, I

conclude that Ms. Taylor received actual notice of her right to

sue no later than June 10, 2018.            Because her lawsuit was filed

more than a year later, she failed to meet the 90-day deadline and

the suit is therefore untimely.

       For the foregoing reasons, the motion for summary judgment

[33] is granted.

                                           ENTER ORDER:



                                                                      __
Dated: February 23, 2021                   Elaine E. Bucklo
                                           United States District Judge

                                       8
